Citation Nr: 0206730	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  95-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder, to include as secondary 
to a service-connected right ankle injury.

(The Board will decide the issue of entitlement to service 
connection for a low back disorder on its merits in a later 
decision.)


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

Rating decisions of May 1978 and February 1989 denied 
entitlement to service connection for disabilities of the 
cervical and the lumbar regions of the spine.  However, the 
veteran did not appeal the May 1978 decision and it became 
final.  It does not appear that he was informed of the 
February 1989 decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
back condition.  In April 1997, the veteran offered testimony 
at a hearing held before a hearing officer at the RO in which 
he disagreed with this determination.  In May 1997, a 
supplemental statement of the case was issued.  The veteran 
submitted a statement in support of his claim, dated in June 
1997, that serves as a substantive appeal.

In the decision that follows, the Board has reopened the 
service connection claim.  The Board will undertake 
additional development on the reopened claim pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving, and reviewing any response, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  A May 1978 rating decision denied service connection for 
a back disorder.  The veteran did not submit a timely notice 
of disagreement with this decision.

2.  Evidence has been added to the record since the May 1978 
rating decision that is not cumulative or redundant, is 
relevant and probative, and is so significant that it must be 
considered in order fairly to decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1978 rating decision denying the application to 
reopen the claim of entitlement to service connection for a 
back disorder is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected right ankle 
injury, has been submitted.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
contains extensive provisions affecting the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former section 5107(a) of 
Title 38, United States Code to eliminate the requirement 
that a claimant come forward with evidence to establish a 
"well-grounded" claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The statute significantly heightens VA's duties 
to assist the claimant in development of evidence, and to 
provide notices, pertinent to the claim.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).

When there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not require further action.  Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  Since this 
decision grants the benefits sought by the veteran, he does 
not require further assistance in substantiating his claim.

ii.  New and material evidence and service connection

The last rating decision denying the claim of entitlement to 
service connection for a back disability prior to the current 
application to reopen was that dated in May 1978.

Because the veteran did not appeal the May 1978 rating 
decision, it is final.  38 U.S.C.A. § 7105(c).  Once a rating 
decision on a claim becomes final, the claim will not be 
reopened or allowed except as provided by law.  Id.  A final 
decision of the Secretary shall be reopened if it is 
determined that new and material evidence has been added to 
the record.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
evidence to be evaluated is that which has been added to the 
record since the last prior final denial of the claim on any 
basis.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).

Only if this evidence is first found to be "new" (that is, 
not of record at the time of the last final disallowance of 
the claim and not merely redundant or cumulative of other 
evidence that was then of record) should the question whether 
it is material be considered.  Id. at 327.  Under 38 C.F.R. § 
3.156(a), material evidence means evidence which bears 
directly and substantially upon the specific matter under 
consideration and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order that the merits of the claim may be 
fairly decided.  38 C.F.R. § 3.156(a) (2000); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  (Although 38 C.F.R. 
§ 3.156(a) has been amended, the amended version is effective 
only for claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45, 629 (August 29, 2001)  Thus, it does 
not apply to the claim considered on this appeal).

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  

In general, service connection will be awarded for disability 
resulting from injury or disease either incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  If a veteran with 90 
days or more of continuous active service develops arthritis 
within one year of separation from active duty, then that 
disease will be considered to have been incurred in service 
even absent evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing of 
an intercurrent cause for the disease).  38 C.F.R. §§ 3.307, 
3.309 (2001).

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability must be established by competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When a 
proposition is medical in nature, such as one concerning 
medical nexus, etiology, or diagnosis, then medical, rather 
than lay, evidence is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999).  On the other hand, a lay person may be a 
competent source of other evidence pertinent to a service 
connection claim.  See Grottveit v. Brown, 5 Vet. App. 91 
(where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence is 
competent; only evidence proceeding from a medically 
authoritative source is competent on medical questions). 

Section 1154(b) of Title 38, United States Code was 
"intended to lighten the evidentiary burden of a veteran who 
claims a disease or injury was incurred or aggravated by 
combat service."  Dambach v. Gober, 223 F.3d 1376 (2000).  
It provides that

[i]n the case of any veteran who engaged 
in combat with the enemy in active 
service with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of such service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such 
service, satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service 
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.

38 U.S.C.A. § 1154(b) (West 1991) (emphasis added); see also 
38 C.F.R. § 3.304(d) (2001).  "Satisfactory lay or other 
evidence" for the purpose of this section is evidence that 
is credible.  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see Collette v. 
Brown, 82 F.3d 389, 393 (Fed. Cir. 1996) (weighing of combat 
veteran's evidence with contrary evidence not required to 
apply section 1154(b)).  

For a veteran be considered to have engaged in combat with 
the enemy for purposes of section 1154(b), it must be 
concluded, on the basis of the facts of the individual case, 
that he or she participated directly in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (1999).

iii.  New and material evidence to reopen claim

The Board finds that several items of evidence introduced 
into the claims file after the May 1978 rating decision 
represent new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a low back 
disorder disorder.

The testimony given by the veteran at the hearings of April 
1997, December 1998, and December 2000 constitutes the first 
accounts of inservice injuries to the back.  In these 
accounts the veteran specifically reported injuring his back 
in a fall from a ladder on a guard tower.  He reported that 
he was descending the ladder in order to obtain more 
ammunition for use in what appeared to be an impending enemy 
attack.  He described the context of this incident as one in 
which it appeared that the enemy had blown up an ammunition 
dump in the area and might then attack the compound where he 
was.  He has indicated that the incident took place during 
his first tour of duty in Vietnam (which service personnel 
records show extended from September 1968 to September 1969) 
and in the most recent hearing, estimated the time of the 
incident to be March 1969.  He has suggested that the 
compound was in the Qui Nhon area.

This evidence is new because it was not of record at the time 
of the June 1996 rating decision and is not merely cumulative 
of other evidence on the subject of inservice injury that was 
previously before the RO.  The new evidence is material, 
suggesting a specific basis for the possible application of 
section 1154(b) to the claim.  As noted above, that statute 
permits a veteran to prove by his own testimony that he or 
she incurred an injury while engaged in combat with the enemy 
even when, as here, there is no service medical record 
documenting the injury.  

The Board notes that certain other new evidence--the 
Department of the Army history of the 8th Transportation 
Group from September 1968 to September 1969, the Vietnam 
Magazine article--is also material because it bears upon 
whether the veteran's account of inservice injury is 
consistent with the circumstances and conditions of his 
service, and whether he was engaged in combat with the enemy 
at the time he alleges the injury occurred.  

While most of that evidence does not directly support the 
account given by the veteran because it deals with incidents 
in which transportation units were attacked while on convoy, 
rather than at their compounds, it is probative of the 
proposition that the veteran's Vietnam service in 1968 and 
1969 took place in a combat setting.  The portions of the 
Department of the Army history showing that compound and 
local security against enemy attack, including in Qui Nhon, 
was a responsibility of the 8th Transportation Group more 
directly support the account of the veteran of how he injured 
his back during service and are therefore particularly 
material to, because more probative of, the claim.

Likewise, the Board finds that the May 1999 statement in 
which a VA physician opines that the veteran's current low 
back problem originated during service represents new and 
material evidence.  The evidence was not of record at the 
time of the June 1996 rating decision, and it constitutes the 
first medical opinion of record positing such a connection.  
Since a nexus with service must be shown before benefits for 
a current disability may be awarded, the evidence is material 
to the claim.

Since new and material evidence has been submitted, the claim 
of entitlement to service connection for a low back disorder, 
to include as secondary to a service-connected right ankle 
injury, is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected right ankle 
injury, is reopened.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

